Citation Nr: 0915827	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-10 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for service connected low back disability.  

2.  Entitlement to a disability rating in excess of 10 
percent for service connected radiculopathy of the left lower 
extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and March 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas. 

The issue of entitlement to a disability rating in excess of 
40 percent for a low back disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran currently suffers from moderate incomplete 
paralysis of the sciatic nerve.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 20 
percent for radiculopathy of the left lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2008).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

In a March 2005 rating decision, the Veteran was granted 
service connection for radiculopathy of the left lower 
extremity secondary to his service connected low back 
disability and assigned an initial disability rating of 10 
percent under Diagnostic Code 8520, which rates complete and 
incomplete paralysis of the sciatic nerve.  

Complete paralysis of the sciatic nerve, where the foot 
dangles or drops, there is no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
lost, is rated as 80 percent disabling.  38 C.F.R. § 4.124a 
Diagnostic Code 8520.  Severe paralysis of the sciatic nerve, 
with marked muscular atrophy, is rated as 60 percent 
disabling.  Id.  Moderately severe, moderate, and mild 
incomplete paralysis of the sciatic nerve are rated as 40, 
20, and 10 percent disabling, respectively.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  See 
Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).  When the involvement is wholly sensory, the rating 
should be for mild, or at most, the moderate degree.  Id.

Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain - at 
times excruciating, is rated on the same scale provided for 
the injury of the nerve involved, with a maximum equal to 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  Similarly, 
peripheral neuralgia, characterized usually by a dull and 
intermittent pain of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

VA treatment records document a history of complaints of low 
back pain that radiates into the buttocks, thigh, and lower 
leg.  

At an August 2004 VA examination, the Veteran reported that 
he experienced radiating pain to his left leg approximately 
fifty percent of the time.  He described the pain as an 
average of 4/10, but stated that it could be as severe as 
9/10.  The examiner noted good strength and good sensation in 
both lower extremities.  Deep tendon reflexes were +1 
bilaterally.  

At a VA pain management consultation in December 2004, the 
Veteran again complained of low back pain radiating to his 
legs and thighs.  He described the pain as constant and 
throbbing, ranging from 3/10 at its best to 6/10 at its 
worst, with an average severity of 4/10.  On examination, 
motor strength and sensation were normal, pain was elicited 
on palpation of the L4-L5 area, and straight leg test was 
positive.  A December 2004 MRI showed degenerative disc 
disease with minimal facet hypertrophy at L2-L3, L3-L4, and 
L4-L5, and L4-L5 central protrusion without central canal 
compromise.  

At a March 2005 VA examination, sciatica was noted and the 
examiner concluded that the absence of a left ankle jerk 
suggested L4 radiculitis.

Nerve conduction studies conducted in July 2006 showed 
chronic left lower extremity radiculopathy involving mainly 
L5 innervated muscles.  

At a peripheral nerve examination in July 2006, the examiner 
noted that the Veteran has had "significant problems" with 
pain in the lumbar spine radiating into the buttocks and 
lower extremities.  On examination, there was tenderness to 
palpation of the L5-S1 midline area, over the right SI joint, 
and the buttocks.  Straight leg raising test was positive. 
Deep tendon reflexes and sensation were intact.  Motor 
strength was normal, except for the perineal muscles 
bilaterally, which had slightly diminished strength.  The 
Babinski test was negative.  The examiner diagnosed the 
Veteran with chronic low back pain with degenerative joint 
disease and degenerative disk disease, signs and symptoms of 
lumbar nerve root irritation, and EMG consistent with left L5 
radiculopathy.  

Given the Veteran's statements that he experiences pain in 
his left lower extremity anywhere from fifty percent of the 
time to constantly, with an average severity of 4/10, as well 
as objective medical evidence showing that the Veteran's 
radiculopathy is of a chronic nature, the Board finds that 
the Veteran's radiculopathy of the right lower extremity is 
more accurately described as moderate, rather than mild, 
incomplete paralysis of the sciatic nerve.  Accordingly, a 
disability rating of 20 percent for this disability is 
warranted.  

As the preponderance of the evidence shows that motor 
strength, sensation, and deep tendon reflexes remain largely 
intact and the current impairment appears to be sensory in 
nature, a higher rating than 20 percent is not warranted.  
Additionally, a rating under a diagnostic code for another 
peripheral nerve would not yield a higher rating.  

The Board has also considered an extra-schedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined that referral for extra-schedular consideration is 
not warranted.  Ratings have been assigned based on schedular 
criteria that contemplate the disability and symptomatology 
resulting from the Veteran's radiculopathy of the left lower 
extremity.  Therefore, no referral for extra-schedular 
consideration is required and no further analysis is in 
order.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although one of the issues before the Board are whether the 
Veteran's radiculopathy of the left lower extremity is 
properly rated, the appeal arises from a grant of entitlement 
to service connection, not an increased rating claim.  See 
Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining 
that a disagreement with an initial rating assigned for a 
disability following a claim for service connection is part 
of the original claim and technically not a claim for an 
increased rating).

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
Veteran in May 2004 that informed him of what evidence was 
required to substantiate his claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  

In March 2006 the RO sent the veteran a letter explaining how 
VA assigns disability ratings and effective dates.  However, 
this notice letter was not provided to the Veteran prior to 
the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the Veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in April 
2007.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, as well as VA treatment records.  
The Veteran was also afforded VA examinations for his low 
back disability and peripheral nerves.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating of 20 percent for 
radiculopathy of the left lower extremity is granted.  

REMAND

The Veteran is also seeking an increased disability rating 
for his service connected low back disability, currently 
rated as 40 percent disabling.  To warrant a higher rating 
either under the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula) or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the Veteran must present evidence of unfavorable 
ankylosis of the entire thoracolumbar spine or incapacitating 
episodes of having a duration of at least six weeks during 
the past twelve months.  38 C.F.R. § 4.71 (2008).  There is 
no evidence of record that would support a higher rating 
under this criteria.

However, the Board has also considered an extra-schedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  
To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R.  
§ 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that the March 2005 VA examiner opined on 
several occasions that the Veteran would have no significant 
range of motion in his neck or back if he were not taking 
pain medication.  The examiner stated, "It is my opinion 
that in the absence of narcotics, the Veteran would have 
virtually no motion in the spine in any part of it, including 
cervical, thoracic, and lumbar, and that his pain would be 
unendurable."  Additionally, one of the Veteran's daughters, 
P.H., reported that the Veteran takes excessive amounts of 
morphine to manage his pain and opined, "As a nurse, I can 
tell you it is too much morphine for someone who isn't 
dying."

The Board notes that the Veteran has been able to work for a 
number of years due to his back pain.  

While the General Formula contemplates pain, as well as 
limitation of motion, the Board finds that the severity of 
the Veteran's pain and limitation of motion is beyond that 
contemplated by the schedular criteria, substantially 
interferes with his ability to secure gainful employment,  
and presents such an exceptional disability picture that 
remand for referral for extra-schedular evaluation is 
warranted.

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  Here, the Veteran has not been provided 
with notice that satisfies the requirements of Vazquez-
Flores.  On remand, such notice must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice, including notice that 
satisfies the requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
This notice should include a copy of any 
applicable diagnostic codes.  

2.  The RO should refer the case to the 
Chief Benefits Director or the Director, 
Compensation and Pension Service for 
consideration of whether an extra-
schedular evaluation is warranted for the 
Veteran's low back disability.  

3. When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


